UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 22, 2007 (June 6, 2007) LiveDeal, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-24217 85-0206668 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4840 East Jasmine Street, Suite 105, Mesa, Arizona 85205 (Address of Principal Executive Offices) (Zip code) (480) 654-9646 (Registrant’s telephone number, including area code) YP Corp. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Current Report on Form 8-K/A (the “Amendment”) is being filed to include disclosures that supplement those disclosures made by LiveDeal, Inc. (formerly known as YP Corp. until a name change that took effect on August 15, 2007) (the “Company”) in its Current Report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on June 7, 2007 (the “Form 8-K”), as set forth below. Item 2.01. Completion of Acquisition or Disposition of Assets. On June 6, 2007, the Company entered into an agreement and plan of merger (the “Merger Agreement”) with LD Acquisition Co., a wholly-owned subsidiary of the Company (“Merger Sub”), LiveDeal, Inc. (“LiveDeal Target”), Rajesh Navar and Arati Navar, as Trustees of the Rajesh & Arati Navar Living Trust (the “Principal Shareholder”) and Rajesh Navar, as the “Shareholders’
